Appeal from a judgment of the Supreme Court (Feldstein, J.), entered May 29, 2003 in Franklin County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Since the December 2001 determination giving rise to this CPLR article 78 proceeding, petitioner has reappeared before the Board of Parole and his request for parole release has again been denied. Consequently, this matter is now rendered moot and the appeal must be dismissed (see Matter of Le Grand v Travis, 309 AD2d 1091 [2003]).
Spain, J.P., Mugglin, Rose, Lahtinen and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.